[Cite as State v. Hammond, 2014-Ohio-4673.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 100656



                                    STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                PARIS J. HAMMOND
                                                    DEFENDANT-APPELLANT




                                         JUDGMENT:
                                          AFFIRMED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CR-12-558346

        BEFORE: Boyle, A.J., Jones, J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED: October 23, 2014
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, Ohio 44116

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Edward R. Fadel
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, A.J.:

       {¶1} Defendant-appellant, Paris Hammond, appeals his sentence, raising three

assignments of error:

       I. Appellant’s sentence is unconstitutional because he was a juvenile on
       the date of the offense and the court did not consider his youth as a
       mitigating factor as required by law when it imposed an eighteen year
       consecutive sentence.

       II.   Appellant’s sentence was contrary to law.

       III. Appellant’s Sixth Amendment rights were violated if counsel failed to
       preserve sentencing errors for review.

       {¶2} Finding no merit to the appeal, we affirm.

                               Procedural History and Facts

       {¶3} In January 2012, Hammond was charged in a ten-count indictment. He was

a juvenile at the time of the offenses and was bound over from the juvenile court to the

general division of the common pleas court. Hammond ultimately pleaded guilty to two

amended counts of felonious assault with a three-year firearm specification attached to

each one.    The trial court merged the firearm specifications in both counts and ordered

the base charges (seven years on the one count and eight years on the other count) be

served consecutively, for a total of 18 years in prison.

       {¶4} Hammond appealed the sentence, arguing that the trial court erred by

imposing consecutive sentences when it failed to make the required findings. This court

agreed, reversed the trial court’s judgment, and remanded to the trial court for a

resentencing hearing.      See State v. Hammond, 8th Dist. Cuyahoga No. 99117,
2013-Ohio-3727.      On remand, the trial court conducted a new sentencing hearing and

ultimately imposed the same sentence after making the required findings under R.C.

2929.14(C)(4) and thoroughly considering R.C. 2929.11 and 2929.12. Specifically, the

trial court stated the following:

              The court has considered all this information, the principles and
       purposes of felony sentencing, the appropriate recidivism and seriousness
       factors, statutory requirements including, I have considered concurrent
       sentences in this matter as I did the first time and I was remiss in not
       specifically stating that, for the record, so it would be clear to the reviewing
       court.

              And consistent with the reviewing court’s remand instruction, I am
       going to make the following findings. The court finds that seven years in
       count two is an appropriate sentence at the Lorain Correctional Institute
       [sic]. Three years on firearm specification, prior to and consecutive to that
       seven year term in count two.

               Count eight, which — I am sorry — count four, which was an
       eight year sentence, I am going to impose eight years in Lorain Correctional
       Institute [sic] in count four. That count is where the force, other victims
       were incorporated into that single count. There is a three year firearm
       specification on count four and by law that merges with the three year
       firearm specification in count two.

              The court finds that based on and incorporating all the information
       from the prior sentencing hearing, pre-sentence investigative report, the
       comments made by counsel here now, that to protect the public from future
       crime and to punish this offender that multiple sentences are, consecutive
       sentences are necessary.         That consecutive sentences are not
       disproportionate to the seriousness of his conduct and to the danger the
       offender poses to the public.

              Also, I find that subsection B and C apply, that at least two of the
       multiple offenses were committed as part of one or more courses of conduct
       and the harm caused by two or more offenses was so great or unusual no
       single prison term for any offense committed as part of the course of
       conduct would adequately reflect the seriousness of his conduct.
       Also, that this criminal history demonstrates that consecutive
sentences are necessary to protect the public from future crime by this
offender. It’s well documented in his juvenile criminal history of the
repeated violent offenses, including burglaries, robberies, assaults, carrying
a concealed weapon, inducing panic, vandalism and in the DH, the violent
acts against property, vandalism, at least one, two, three, four of the
juvenile cases, he was granted probation and then the two assault cases
again granted probation.

       He was afforded placement at Applewood Center. He was afforded
multiple services through our juvenile court system to help mitigate
whatever circumstances he grew up into whatever influence a brother had
that was a gang member.

       You repeatedly violated the law by putting others risk injuring others
that culminated in this act, which multiple shots were fired at a dwelling
where people were present on the porch, five people.

       But for the accuracy of shooting, there are not five dead victims.
Each of those four victims that weren’t injured suffered that consequence
that anybody would being shot at, bullets flying by them, witnessing that
other victim shot down.

      That Mr. Valezquez, his injuries were life-threatening, but for the
amazing medical care available nowadays in our city, he most likely would
have died. He had multiple organ injuries, his liver, his, I believe, his
kidney, he is permanently paralyzed.

       He has suffered serious psychological harm as well. He will never
be the same person. He is sentenced to a lifetime of pain, misery, agony
which pales in many respects to 18 years of being incarcerated.

       This harm is just tremendous, let alone the chilling effect on our
community of people on their porch in the safety of their own property
being targeted and shot for little or no reason, certainly no sensible reason is
anybody ever shot. Your history makes it clear that the only way to protect
our community is to separate you from the community.

       So I am imposing count two and count four consecutive to each
other. That’s a total of 18 years. Of course, there is many different
options that our statutory sentencing laws have to mitigate this in the future.
 Judicial release is one of them. The governor can commute or pardon.
         There is also potential for the eight percent credit to reduce a sentence like
         this.

         {¶5} From this sentence, Hammond appeals again.

         {¶6} For ease of discussion, we will address these assignments of error out of

order.

                                     Standard of Review

         {¶7} R.C. 2953.08(G)(2) states that when reviewing felony sentences, “[t]he

appellate court’s standard for review is not whether the sentencing court abused its

discretion.” Rather, the statute states that if we “clearly and convincingly” find that (1)

“the record does not support the sentencing court’s findings under [R.C. 2929.14(C)(4)],”

or that (2) “the sentence is otherwise contrary to law,” then we “may increase, reduce, or

otherwise modify a sentence * * * or [we] may vacate the sentence and remand the matter

to the sentencing court for re-sentencing.” R.C. 2953.08(G)(2).

                                       Contrary to Law

         {¶8} In his second assignment of error, Hammond argues his sentence is contrary

to law because (1) the “sentence is beyond the minimum sanction necessary to punish

[him] and achieve the purposes of felony sentencing,” and (2) the trial court failed to

engage in a consistency or proportionality discussion of the sentence.        In essence, he

contends that the trial court failed to adequately consider the sentencing purposes in R.C.

2929.11 and the guidelines contained in R.C. 2929.12 in imposing consecutive sentences.

 We disagree.
       {¶9} The trial court has the full discretion to impose any term of imprisonment

within the statutory range, but it must consider the sentencing purposes in R.C. 2929.11

and the guidelines contained in R.C. 2929.12. State v. Holmes, 8th Dist. Cuyahoga No.

99783, 2014-Ohio-603, ¶ 8.

       {¶10} R.C. 2929.11(A) provides that a sentence imposed for a felony shall be

reasonably calculated to achieve the two overriding purposes of felony sentencing: (1) “to

protect the public from future crime by the offender and others,” and (2) “to punish the

offender using the minimum sanctions that the court determines accomplish those

purposes.”    The sentence imposed shall also be “commensurate with and not demeaning

to the seriousness of the offender’s conduct and its impact on the victim, and consistent

with sentences imposed for similar crimes committed by similar offenders.”              R.C.

2929.11(B).

       {¶11} Under R.C. 2929.12(A), the court must consider a non-exhaustive list of

mitigating and aggravating factors and “any other factors that are relevant to achieving

those purposes and principles of sentencing.”

       {¶12} R.C. 2929.11 and 2929.12, however, are not fact-finding statutes.       State v.

Wright, 8th Dist. Cuyahoga No. 100433, 2014-Ohio-3230, ¶ 13. “While trial courts

must carefully consider the statutes that apply to every felony case, it is not necessary for

the trial court to articulate its consideration of each individual factor as long as it is

evident from the record that the principles of sentencing were considered.” Id., citing

State v. Roberts, 8th Dist. Cuyahoga No. 89236, 2008-Ohio-1942, ¶ 10. Indeed, “we
may presume a trial court has considered these factors absent an affirmative

demonstration by a defendant to the contrary.” Holmes, 8th Dist. Cuyahoga No. 99783,

2014-Ohio-603, at ¶ 8. Ultimately, the trial court possesses the discretion to determine

whether the sentence satisfies the overriding purpose of Ohio’s sentencing structure.

Wright at ¶ 13.

       {¶13} Here, the record demonstrates that the trial court properly considered and

applied R.C. 2929.11 and 2929.12 in imposing Hammond’s sentence.                    Aside from

expressly stating that it had, the trial court also indicated as much in its written journal

entry. See State v. Clayton, 8th Dist. Cuyahoga No. 99700, 2014-Ohio-112, ¶ 9 (“trial

court’s statement that it considered the required statutory factors [in the journal entry],

without more, is sufficient to fulfill its obligations under the sentencing statutes”).

Further, although not required, the trial court specifically discussed on the record many of

the factors contained in R.C. 2929.12, including the harm suffered by the victims and

Hammond’s extensive criminal record and multiple opportunities for second chances.

       {¶14} Hammond argues that the trial court failed to give adequate consideration of

“the fact that [he] made efforts to turn his life around since his incarceration.”       But the

trial court is not required, “in the exercise of its discretion, to give any particular weight

or consideration” to any one factor. Wright at ¶ 18.          And based on the other factors

present, we find no fault in the trial court affording this fact little consideration.

       {¶15} Hammond also argues that his sentence is contrary to law because the trial

court failed to “engage in a consistency or proportionality discussion” or examine
sentences that have been imposed on other juvenile offenders.     This court, however, has

repeatedly recognized that “consistency is achieved by weighing the factors enumerated

in R.C. 2929.11 and 2929.12 and applying them to the facts of each particular case.”

State v. Wells, 8th Dist. Cuyahoga No. 100365, 2014-Ohio-3032, ¶ 12, quoting State v.

Lababidi, 8th Dist. Cuyahoga No. 100242, 2014-Ohio-2267, ¶ 16. And as discussed

above, the trial court thoroughly and properly applied R.C. 2929.11 and 2929.12 in this

case, thereby negating any claim that the sentence is inconsistent with similar offenders.

       {¶16} Moreover, Hammond did not object or argue that his sentence was

disproportionate or inconsistent with other similar juvenile offenders. Failure to do so

precludes further review on the issue by this court. Wells at ¶ 15, citing State v. Spock,

8th Dist. Cuyahoga No. 99950, 2014-Ohio-606, ¶ 37.

       {¶17} Based on the thorough sentencing hearing conducted by the trial court and

its application of R.C. 2929.11 and 2929.12, we find no basis to conclude that

Hammond’s sentence is contrary to law.

       {¶18} The second assignment of error is overruled.

                               Application of State v. Long

       {¶19} In his first assignment of error, Hammond argues that the trial court failed to

consider his youth as a mitigating factor when imposing a consecutive 18-year prison

term, thereby warranting reversal of his sentence or the imposition of concurrent

sentences.   We disagree.
       {¶20} Hammond relies on the Ohio Supreme Court’s decision in State v. Long, 138

Ohio St.3d 478, 2014-Ohio-849, 8 N.E.3d 890, for the proposition that the trial court

should have explicitly considered his youth as a mitigating factor before determining the

appropriate sentence.     In Long, the Ohio Supreme Court held that “[t]he Eighth

Amendment requires trial courts to consider youth as a mitigating factor when sentencing

a child to life without parole for a homicide.” Id. at ¶ 7.     The court further held “that

the record must reflect that the court specifically considered the juvenile offender’s youth

as a mitigating factor at sentencing when a prison term of life without parole is imposed.”

 Id.

       {¶21} Although Hammond acknowledges that Long applies to juveniles who

receive a sentence of life without parole, he urges us to extend the rationale to any

sentence involving a juvenile.     Hammond, however, fails to offer any authority in

support of extending the holding of Long to the instant case.

       {¶22} We do not find the trial court’s failure to discuss Hammond’s youth as a

mitigating factor to be grounds for reversal.    The same concerns that existed in Long

simply do not exist in this case. The trial court strictly adhered to Ohio’s sentencing

statutory scheme prior to imposing Hammond’s 18-year prison sentence. And as noted

by the trial court, the victim is “sentenced to a lifetime of pain, misery, agony which pales

in many respects to 18 years of [Hammond] being incarcerated.”

       {¶23} Accordingly, based on the record in this case, we simply find no basis to

reverse Hammond’s sentence.      The first assignment of error is overruled.
                             Ineffective Assistance of Counsel

        {¶24} In his final assignment of error, Hammond argues that “if this court finds

that any of the sentencing issues were not raised or preserved by trial counsel below,” his

Sixth Amendment rights to effective assistance of counsel were violated. We find no

merit to this argument.

        {¶25} To establish ineffective assistance of counsel, a defendant must show (1)

deficient performance by counsel, i.e., performance falling below an objective standard of

reasonable representation, and (2) prejudice, i.e., a reasonable probability that but for

counsel’s errors, the proceeding’s result would have been different.         Strickland v.

Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraphs two and three of the

syllabus.

        {¶26} Hammond fails to establish either prong of the Strickland test. Although

we found that Hammond failed to preserve the issue of proportionality and consistency of

his sentence in the proceedings below, there is no evidence that other similarly situated

juvenile offenders have received more favorable sentences.       Moreover, even assuming

that such evidence exists and Hammond’s counsel failed to produce it, we find no

reasonable probability that Hammond’s sentence would have been any different in this

case.

        {¶27} The final assignment of error is overruled.

        {¶28} Judgment affirmed.
      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.    Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, ADMINISTRATIVE JUDGE

LARRY A. JONES, SR., J., and
EILEEN A. GALLAGHER, J., CONCUR